UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13279 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4647021 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6001 36th Avenue West, Everett, WA 98203-1264 (Address of principal executive offices) (Zip Code) (425) 348-2600 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 25, 2010 Common Stock, $0.01 par value per share 60,123,637 shares INTERMEC, INC. TABLE OF CONTENTS REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 26, 2010 Page Number PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited)for the Three and Nine Months Ended September 26, 2010, and September 27, 2009 1 Condensed Consolidated Balance Sheets (Unaudited)as of September 26, 2010, and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows (Unaudited)for the Nine Months Ended September 26, 2010, and September 27, 2009 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 - 13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 - 21 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 22 ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 5. Other Information 22 - 23 ITEM 6. Exhibits 24 Signature PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERMEC, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 26, 2010 September 27, 2009 September 26, 2010 September 27, 2009 Revenues: Product $ Service 34,154 100,072 Total revenues 168,713 479,104 Costs and expenses: Cost of product revenues 83,511 238,354 Cost of service revenues 19,726 58,845 Research and development 16,489 49,777 Selling, general and administrative 47,741 138,573 Gain on intellectual property sales (2,944
